COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-083-CV
  
  
  
IN RE TIM B. GILLIAM                                                                RELATOR
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator’s petition for writ of mandamus.  The court 
is of the opinion that relief should be denied.  Accordingly, relator’s 
petition for writ of mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
   
 
PANEL 
A:   CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.
 
DELIVERED: March 2, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.